TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00042-CR



                               Curtis Lamont Williams, Appellant

                                                   v.

                                   The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 00-813-K277, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Curtis Lamont Williams seeks to appeal from a judgment of conviction for aggravated

assault. The trial court has certified, and the record confirms, that he waived his right of appeal. The

appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: March 11, 2004

Do Not Publish